Citation Nr: 0610548	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-02 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1971 to June 
1979 and from January 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2005.

The veteran was denied service connection for hearing loss in 
the right ear and tinnitus by way of a rating decision dated 
in July 2003.  He submitted a notice of disagreement in 
December 2003.  At the time he said that he disagreed with 
the decision and was appealing the decision for hearing loss 
in both ears.  He did not mention tinnitus.

The veteran was issued a statement of the case (SOC) in July 
2004.  The SOC included the issue on appeal as well as 
service connection for hearing loss in the right ear.  The 
veteran's substantive appeal was received in September 2004.  
The veteran said "[t]his document references my right ear 
which is incorrect."  He said that he was appealing the loss 
of hearing in his left ear.  He did not check the block on 
the VA Form 9 to indicate that he was appealing both/all 
issues in the SOC.

The veteran testified at a Travel Board hearing in November 
2005.  He stated that he felt that he was entitled to service 
connection for tinnitus, based on opinions from VA examiners, 
and for hearing loss in the right ear.  The veteran said that 
there was clear and unmistakable error (CUE) in the July 2003 
rating decision.  He also said that he meant to claim his 
hearing loss in the right ear.

The veteran has raised two issues.  The first involves CUE in 
the July 2003 rating decision as it pertains to the denial of 
service connection for tinnitus.  The second relates to 
service connection for hearing loss in the right ear.  
Neither issue was developed or certified on appeal.  The 
issues are referred to the RO for such further development as 
may be required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran submitted his current claim in August 2002.  He 
was afforded a VA audiology examination in April 2003.  Based 
on the results of that examination, the veteran was granted 
service connection for hearing loss in the left ear in July 
2003.  He received a noncompensable disability evaluation.  
The veteran has expressed disagreement with the initial 
disability evaluation.  

The veteran argued that in his substantive appeal in 
September 2004 and at his hearing in November 2005 that his 
hearing loss has increased in severity.  As it has been 
approximately three years since the last VA examination, and 
the veteran has made consistent statements of a worsening of 
his disability, a new examination is required in this case.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
audiology examination.   

2.  Thereafter, the RO should 
re-adjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


